DETAILED ACTION
1.	This action is responsive to communications: Application filed on July 10, 2020, and Drawings filed on July 10, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 17 are independent claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 5, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts do not disclose the aspect wherein the processor determines a suggestion to remove an optional parallel process step from the target process based on how often the optional parallel process step 1s selected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soliman, Pub. No.: 2020/0031371A1.

With regard to claim 1: 
Soliman discloses A computing system comprising: a storage configured to store user behavior of a target process over time, the user behavior comprising actions made during the target process (the system tracks user behavior while driving paragraph 32: “ In some examples, the efficiency system 210 includes a driving behavior learning algorithm 214 that receives vehicle control data 111 (also referred to as direct driver input) from the vehicle control system 110, and vehicle sensor data 122a (also referred to as vehicle sensed observable or indirect driver input) from the vehicle sensors 120a, and environment sensor data 122b (also referred to as vehicle environment observable) from the environment sensors 120b. The driving behavior learning algorithm 214 learns the driving behavior of the driver 30 based on the received data 111, 122 over time. The driving behavior learning algorithm 214 correlates the driver driving actions in relation to propulsion efficiency of the propulsion system 140 and energy consumption of the vehicle 100. In addition, the driving behavior learning algorithm 214 stores the one or more driver driving actions as one or more stored driver behaviors 206 in memory 204, where each driver action is associated with specific direct driver inputs 111 and sensor data 122. ”); and processor configured to identify a user action within the target process that negatively effects a cycle time needed to complete the target process based on the stored user behavior (the system determine user behavior problem such as driving too slow paragraph 56: “Similarly, if the behavior learning algorithm 212, 214 receives sensor data 122 indicative of low longitudinal and lateral accelerations and/or slow pedal rates, then the efficiency system 210 determines that the driver 30 is a conservative or economic driver 30. In some examples, the ideal driver behavior algorithm 212 correlates vehicle energy efficiency to each style of driving. For example, when the efficiency system 210 receives sensor data 120 indicative of high longitudinal acceleration and rapid accelerator pedal increases due to driver behavior, then the efficiency system 210 correlates such driver actions with energy inefficient driving. The driver co-pilot coach 216 may use the behaviors learned by the behavior learning algorithms 212, 214 to coach the driver 30 to drive in a smoother way (i.e., reduce longitudinal and lateral accelerations) which would gain vehicle efficiency. In some examples, one or more parameters of the propulsion system 140 are adjusted to filter out rapid changes in propulsion demand causing an increase of vehicle energy efficiency. During level 1 DB1, the behavior learning algorithms 212, 214 do not consider either the external effects for the driving scenario or dynamic conditions around the vehicle 100.”), determine a suggestion to improve the cycle time of the target process based on rules generated from user behavior within other processes, and output a notification of the determined suggestion (the system can recommend user to increase speed which would improve the cycle time of driving to a destination paragraph 35: “In some implementations, the efficiency system 210 includes a driver co-pilot coach 216 that receives the behavior difference 219 and provides a suggestion or coaching action to the driver 30 to improve the vehicle efficiency and reduce energy consumption. The vehicle efficiency may be fuel efficiency, electrical energy efficiency or other vehicle efficiencies. In some examples, the driver co-pilot coach 216 may instruct the user interface 130 to display a message on the display 132 that includes the suggestion or coaching action. For example, the message may state: “To improve vehicle efficiency, reduce your speed”, or “consider increasing the distance between you and the vehicle in front of you to increase your safety”, “consider moving to the left lane to maintain vehicle speed & efficiency.” The coaching action may be a vehicle speed target recommendation for achieving energy efficiency. The coaching action, in some examples, may be a suggestion to increase the vehicle speed to achieve higher vehicle efficiency. Additionally or alternatively, the driver co-pilot coach 216 may instruct the vehicle control system 110 to provide haptic feedback by way of the steering wheel 112, the pedals 114, and/or the gear lever 116. In some examples, the haptic feedback informs the driver 30 of an optimal or ideal driver behavior pedal position. For example, the driver co-pilot coach 216 may instruct the driver to initiate braking or tip out of the accelerator pedal by vibrating a haptic accelerator or brake pedal in the user interface 130. The driver co-pilot coach 216 may, additionally or alternatively, instruct a voice system (not shown) to provide an audible message or chime to the driver 30. Therefore, the driver co-pilot coach 216 coaches and trains the driver 30 to improve his driving by providing suggested anticipatory driving feedback while the driver 30 is driving. The driver co-pilot coach 216 continuously guides the driver 30 based on the behavior difference 219 to ultimately achieve ideal driver behavior 213 for energy efficiency or other performance driving criteria. In some examples, the co-pilot coach 210 dynamically coaches the driver 30, e.g., via the user interface 130 or the vehicle control system 110, to achieve an efficiency per unique “learned” behavior 215 and efficiency (guidance adjusted for driving scenario).”).

Claim 9 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman, in view of Keslin, Patent No.: 9141709B1.
With regard to claims 2 and 10:
Soliman does not disclose the computing system of claim 1, wherein the user behavior comprises one or more of forwards, approvals, denials, saves, and send backs, that are performed by a user within the target process.
However Keslin discloses the aspect wherein the user behavior comprises one or more of forwards, approvals, denials, saves, and send backs, that are performed by a user within the target process and the system make suggestion to improve the cycle time of the target process. (paragraph 34: “As briefly described, above, upon detecting a user action such as save, load, open, view, share, or comparable ones on a file, a file suggestion module or an application may determine other relevant files for the user performing the action. The relevancy may be determined through one or more queries based on a number of criteria, where the queries are executed on local or remote data stores, related to the user. For example, files on the local computing device of the user, files in an enterprise network associated with the user, files on a social network subscribed by the user may be evaluated for various relevancy criteria. Files determined to be relevant may be prioritized, ordered, and/or grouped for suggestion to the user and presented through a user interface of an application performing the detected action.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Keslin to Soliman so the system can track how user performs actions such forwards, approvals, denials, saves, and send backs and determines whether the user is performing them efficiently and if not provide the user with suggestion that would have make the user’s performance more efficient and help the user to be more productive. 

With regard to claims 3 and 11 and 18:
Soliman and Keslin disclose The computing system of claim 1, wherein the processor is configured to track and store different requests that are entered via a user interface during a plurality of cycles of the target process (Keslin paragraph 34: “As briefly described, above, upon detecting a user action such as save, load, open, view, share, or comparable ones on a file, a file suggestion module or an application may determine other relevant files for the user performing the action. The relevancy may be determined through one or more queries based on a number of criteria, where the queries are executed on local or remote data stores, related to the user. For example, files on the local computing device of the user, files in an enterprise network associated with the user, files on a social network subscribed by the user may be evaluated for various relevancy criteria. Files determined to be relevant may be prioritized, ordered, and/or grouped for suggestion to the user and presented through a user interface of an application performing the detected action.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Keslin to Soliman so the system can track how user performs actions such forwards, approvals, denials, saves, and send backs and determines whether the user is performing them efficiently and if not provide the user with suggestion that would have make the user’s performance more efficient and help the user to be more productive..

Claims 4 and 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman, in view of Deol et al., Pub. No: 2018/0232227. 

With regard to claims 4 and 12 and 19:
Soliman does not disclose the computing system of claim 1, wherein the processor determines a suggestion comprising at least one of removing or changing criteria of an approval request within the target process.
However Deol discloses the aspect wherein the processor determines a suggestion comprising at least one of removing or changing criteria of an approval request within the target process. (Where the system can suggest a change to the approval process, paragraph 63: “Review approval chains; If a project goal is set to reduce time-to-approver in a defined category or categories, then the project action proposal tool may suggest reviewing existing approval chain to any request, expense, or invoice based on the category to ensure approval chains for the category are not optimal. The project action proposal system may provide an interface object to “review approval chains” associated with an application function of the procurement application 112. Clicking the interface object may facilitate (shortcut) viewing approval chains relevant to the project's category, saving the user clicks and reducing the need to learn how to navigate through administrative tools.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Deol to Soliman so the system can track how user performs approvals and determines whether the user is performing them efficiently and whether there are redundant steps or steps that need to be changed and provide the user with suggestion that would have make the user’s performance more efficient and help the user to be more productive..


Claim 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman, in view of Kakkad et al., Pub. No.: 2018/0143958A1. 
With regard to claim 6 and 14:
Soliman does not disclose the computing system of claim 1, wherein the processor determines a suggestion to change fields within a form that is filled-in during the target process.
However Kakkad discloses the aspect wherein the processor determines a suggestion to change fields within a form that is filled-in during the target process. (paragraph 16: “As further shown in FIG. 1, the form analysis platform may generate scores based on analyzing the form(s). For example, the form analysis platform may generate a form privacy score, a form justification score, an organizational privacy score, a field combination score, a benchmark score, or the like, as described in more detail elsewhere herein. Additionally, or alternatively, the form analysis platform may provide recommendations based on analyzing the form(s). For example, the form analysis platform may generate a recommendation to add or remove form fields, to use a particular form, to delete stale data, to implement a data privacy policy, or the like, as described in more detail elsewhere herein. Additionally, or alternatively, the form analysis platform may perform automated actions based on analyzing the form(s). For example, the form analysis platform may perform an automated action to add or remove a form field, to select a particular form, to generate a form based on criteria, or the like, as described in more detail elsewhere herein.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kakkad to Soliman so the system can track user performance and determines whether the user is performing them efficiently and whether fields in forms that would cause delay and provide the user with suggestion that would have make the user’s performance more efficient and help the user to be more productive.

With regard to claim 7 and 15:
Soliman and Kakkad disclose the computing system of claim 6, wherein the processor determines a suggestion to remove one or more fields of the form based on save actions within the user behavior (paragraph 16: “As further shown in FIG. 1, the form analysis platform may generate scores based on analyzing the form(s). For example, the form analysis platform may generate a form privacy score, a form justification score, an organizational privacy score, a field combination score, a benchmark score, or the like, as described in more detail elsewhere herein. Additionally, or alternatively, the form analysis platform may provide recommendations based on analyzing the form(s). For example, the form analysis platform may generate a recommendation to add or remove form fields, to use a particular form, to delete stale data, to implement a data privacy policy, or the like, as described in more detail elsewhere herein. Additionally, or alternatively, the form analysis platform may perform automated actions based on analyzing the form(s). For example, the form analysis platform may perform an automated action to add or remove a form field, to select a particular form, to generate a form based on criteria, or the like, as described in more detail elsewhere herein.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kakkad to Soliman so the system can track user performance and determines whether the user is performing them efficiently and whether fields in forms that would cause delay and provide the user with suggestion that would have make the user’s performance more efficient and help the user to be more productive.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman, in view of Heck et al., Pub. No.: 2012/0254227A1. 
With regard to claim 8 and 16:
Soliman discloses the computing system of claim 1, wherein the processor determines a suggestion to change a step within the target process based on user action(the system can recommend user to increase speed which would improve the cycle time of driving to a destination paragraph 35: “In some implementations, the efficiency system 210 includes a driver co-pilot coach 216 that receives the behavior difference 219 and provides a suggestion or coaching action to the driver 30 to improve the vehicle efficiency and reduce energy consumption. The vehicle efficiency may be fuel efficiency, electrical energy efficiency or other vehicle efficiencies. In some examples, the driver co-pilot coach 216 may instruct the user interface 130 to display a message on the display 132 that includes the suggestion or coaching action. For example, the message may state: “To improve vehicle efficiency, reduce your speed”, or “consider increasing the distance between you and the vehicle in front of you to increase your safety”, “consider moving to the left lane to maintain vehicle speed & efficiency.” The coaching action may be a vehicle speed target recommendation for achieving energy efficiency. The coaching action, in some examples, may be a suggestion to increase the vehicle speed to achieve higher vehicle efficiency. Additionally or alternatively, the driver co-pilot coach 216 may instruct the vehicle control system 110 to provide haptic feedback by way of the steering wheel 112, the pedals 114, and/or the gear lever 116. In some examples, the haptic feedback informs the driver 30 of an optimal or ideal driver behavior pedal position. For example, the driver co-pilot coach 216 may instruct the driver to initiate braking or tip out of the accelerator pedal by vibrating a haptic accelerator or brake pedal in the user interface 130. The driver co-pilot coach 216 may, additionally or alternatively, instruct a voice system (not shown) to provide an audible message or chime to the driver 30. Therefore, the driver co-pilot coach 216 coaches and trains the driver 30 to improve his driving by providing suggested anticipatory driving feedback while the driver 30 is driving. The driver co-pilot coach 216 continuously guides the driver 30 based on the behavior difference 219 to ultimately achieve ideal driver behavior 213 for energy efficiency or other performance driving criteria. In some examples, the co-pilot coach 210 dynamically coaches the driver 30, e.g., via the user interface 130 or the vehicle control system 110, to achieve an efficiency per unique “learned” behavior 215 and efficiency (guidance adjusted for driving scenario).”).
Soliman does not disclose the computing system of claim 1, wherein the processor determines a suggestion to change a step within the target process based on text-based comments created by users of the target process via a user interface.
However Heck discloses the aspect The computing system of claim 1, wherein the processor determines a suggestion within the target process based on text-based comments created by users of the target process via a user interface (paragraph 16 to 18: “FIG. 2A is a block diagram of an interface 200 for providing an augmented conversational understanding architecture. Interface 200 may comprise a user input panel 210 and a personal assistant panel 220. User input panel 210 may display translated user queries and/or action request such as a user statement 230. User statement 230 may comprise, for example, a result from a speech-to-text conversion received from a user of user device 130. Personal assistant panel 220 may comprise a plurality of action suggestions 240(A)-(C) derived from a context state associated with the user and user statement 230.
[0017] FIG. 2B is a further illustration of interface 200 comprising an updated display after a user selects one of plurality of action suggestions 240(A). For example, plurality of action suggestions 240(A)-(C) may comprise suggested activities in response to a user's expressed intent to "go out tonight." Upon selection of action suggestion 240(A), indicating the user's intent to go out to eat in this example, personal assistant panel 220 may be updated with a second plurality of action suggestions 250(A)-(C) associated with further defining the user's intent. For example, second plurality of action suggestions 250(A)-(C) may comprise different suggested cuisines that the user may want to eat. Consistent with embodiments of the invention, a context state associated with the user may be used to provide and/or order second plurality of action suggestions 250(A)-(C). For example, the context state may comprise a history of previous restaurants visited and/or liked by the user, and the types of cuisine may be ordered according to those preferences. FIG. 3 is a block diagram of interface 200 illustrating the provision of feedback to an augmented conversational understanding architecture. The user may change all and/or a portion of user statement 230 into a modified user statement 310. For example, the user may use a mouse, stylus, keyboard, voice command, and/or other input mechanism to select the previously translated word "out" and modify that word to "outside." Personal assistant panel 220 may then be updated with an updated plurality of suggested actions 320(A)-(B) according to modified user statement 310.
”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Heck to Soliman so the system can make suggestion to improve cycle time based on user comments wherein the user comments could provide data that would help the system determine what aspect of the steps that have negative effects on a cycle time and make suggestions based on that. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, Pub. No.: 2017/0337492: discloses a Computing systems, methods and management tools for scheduling, optimizing and completing a dynamically adjustable workflow process. The computing systems, methods and management tools being capable of evaluating the availability of resources available for completing the workflow process and ascertaining the reliability of the resources in order to pre-generate a workflow process schedule. The computing systems, methods and management tools are further able to communicate with the assigned resources to incrementally negotiate and receive approval for proposed improvements to the pre-generated workflow schedule prior to implementation of the workflow schedule in order to optimize the cycle time of the process and increase probability of successfully completing the workflow process. The computing systems, methods and management tools may dynamically track the due dates for completing particular tasks and generate amended workflow process schedules in the event a failure occurs.

Dietrich, Pub. No.: US 2012/0124363A1: Techniques for conducting an automated analysis of operations carried out during the critical path for a usage scenario and suggesting ways in which the configuration of the computing device could be changed to affect performance of the computing device. Computing devices can be operated in a variety of usage scenarios and users may notice the performance of a computing device in certain usage scenarios more particularly. Critical path analysis of operations conducted in these usage scenarios can be used to identify a critical path of the usage scenario, from which changes that could be made to the computing device to affect performance could be identified. Once the changes that could be made are identified, suggestions can be made to the user, such that a user is able to make changes to the configuration to affect performance when the user has little knowledge about how to improve configurations..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179